Citation Nr: 1413524	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-41 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than September 26, 2008 for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel
 




INTRODUCTION

The Veteran had active military service from November 1971 to April 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 
 

FINDINGS OF FACT

1.  The Veteran's claim for TDIU was denied by a June 2007 rating decision and he did not appeal.
 
2.  The Veteran subsequently refiled a claim for TDIU that was received on September 26, 2008.

3.  Private treatment records were received from the year prior to September 26, 2008, but the records do not make it factually ascertainable that the Veteran was unable to obtain or maintain substantially gainful employment as a result of his service connected disabilities, nor do they show a worsening of any of the Veteran's service connected disabilities.


CONCLUSION OF LAW

Criteria for an effective date earlier than September 26, 2008 for the grant of TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

The Veteran's contends that he is entitled to TDIU as of December 5, 2005.  In his October 2010 substantive appeal, the Veteran stated that he wanted an effective date that better reflected the numerous years that he had suffered from his service connected disabilities.  He submitted records to show continued treatment and pain medication for a number of years.

The Veteran took early retirement from the postal service in January 2005, after having worked there since 1988.  In January 2006, he filed a claim for TDIU, which was denied by a January 2007 rating decision.  The Veteran was notified of the decision that month and informed of his appellate rights.

The RO received two separate communications from the Veteran and/or his representative in January 2007.  The first was received on January 12, 2007, the day after the Veteran was notified of the denial of his claim.  However, the letter from the Veteran was dated January 9, 2007.  This could not be a notice of disagreement since, first, it was dated by the Veteran prior to the denial of his claim, and, second, he specifically stated he was submitting additional evidence "in support of [his] pending claim," rather than that he was disagreeing with the denial of the claim.

Later in January 2007, the Veteran's representative submitted a statement indicating that the Veteran was requesting entitlement to individual unemployability.  The representative enclosed several medical records and a statement from the Veteran as to why he retired early from the postal service.  The memorandum again stated this was being submitted "in support of the pending claim."  However, there is no indication that the Veteran was attempting to file a notice of disagreement at that time.

38 C.F.R. § 20.201 defines a "notice of disagreement" as a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  The statute adds that while special wording is not required, the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  

A liberal standard is applied in determining whether a communication constitutes a notice of disagreement.  However, the communication in question must at least refer to the rating decision in question and be in terms that can be reasonably construed as expressing disagreement or dissatisfaction with the determination and a desire for appellate review.  See 38 C.F.R. § 20.201; Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991).

Here, following the January 2007 rating decision, the Veteran submitted additional evidence and effectively asked for reconsideration of the decision, but at no time did he express either disagreement with the rating decision or a desire for appellate review of the decision.  In fact, his statement and his representative's memo both referred to the "pending" claim, rather than a denied claim.  This interpretation is consistent with the RO's actions, as the RO appropriately treated these new communications and medical records as a request for reconsideration, in light of new evidence, and a June 2007 rating decision reconsidered the Veteran's claim for TDIU, once again denying the claim.  The Veteran was notified of the rating decision in June 2007 and once again informed of his appellate rights.  However, the Veteran did not submit either a notice of disagreement or new evidence within a year of the June 2007 rating decision, and the rating decision therefore became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302.  

Effectively, to obtain an effective date more than a year prior to the currently assigned TDIU effective date in September 2008, the Veteran would have to allege that a clear and unmistakable error (CUE) was made in the June 2007 rating decision, which he has not done in this case.

On September 26, 2008, a new claim for TDIU was received from the Veteran, and this claim was subsequently granted by a June 2010 rating decision with the effective date made the date the Veteran's claim was received in September 2008.

Generally, the effective date of an increase in a veteran's disability compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  See 38 U.S.C. § 5110(a).  An exception to this general rule is applicable to increased compensation claims (which include claims for TDIU).  See 38 U.S.C. § 5110(b)(2).  Specifically, the effective date of an award of increased compensation shall be the earliest date which it is ascertainable that an increase in disability had occurred, if an application is received within one year from such date.

For VA purposes, the effective date of any increase in disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the effective date of the increase is the date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).

In Gaston, the Federal Circuit concluded that under 38 U.S.C. § 5110(b)(2) the Veteran would be entitled to an effective date up to one year prior to the date of his TDIU claim, but only if it was "factually ascertainable" that there was an increase in his service-connected disabilities such that it rendered him unemployable within one year prior to the receipt of his formal claim for TDIU.  

Gaston had argued that because his Social Security Administration ("SSA") records demonstrated that his condition had worsened five years before his formal TDIU claim was received, it was "factually ascertainable" that his disability had increased before his formal claim for TDIU was received, and therefore he was entitled to an effective date one year prior to the VA's receipt of his TDIU claim.  However, the Federal Circuit ruled that Gaston's interpretation was incorrect.

Here, the effective date that was assigned for the Veteran's TDIU was the date his claim was received, as it was accepted that he was unemployable as of that date on account of his service connected disabilities.  

As noted, the June 2007 denial of TDIU was not appealed and became final.  The Veteran's next claim for TDIU was received in September 2008, and no evidence was received during the appeal period showing that in the year before the Veteran's claim for TDIU was received (i.e. between September 26, 2007 and September 26, 2008), it was factually ascertainable that the Veteran was unable to obtain or maintain substantially gainful employment as a result of his service connected disabilities.  

There were several private treatment record from this period received in conjunction with the TDIU claim, but the records do not show a worsening of the Veteran's service connected disabilities, or a suggestion that they precluded employment.  In fact, the records from this period do not even discuss the Veteran's neck or wrist, and the only mention of headaches was in conjunction with treatment of bronchitis.  There are treatment records from prior to September 2007 that discuss the Veteran's employability and his service connected disabilities.  However, as was explained by the Federal Circuit in Gaston, these records are not relevant to the adjudication of a TDIU claim received in September 2008.  As such, the private treatment records that have been received do not warrant the assignment of an earlier effective date for TDIU. 

The Board is sympathetic toward the Veteran and recognizes that he has experienced pain as a result of his service connected disabilities for a number of years.  However, the Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
 
Accordingly, the Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran's claim for TDIU was granted.  He then appealed the downstream issue of the effective date that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  
In any event, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records were obtained, and the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the veteran in adjudicating this appeal.
 
ORDER

The appeal is denied.



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


